DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Amendment
The amendment filed 02/28/2022 has been entered. Claims 14-22 remain pending in the application. Claim 14 is presented as a new claim, yet this claim was added as a new claim in the claim set filed on August 02, 2021 and was rejected in the final Office action dated August 31, 2021. The status of claim 14 therefore is considered as “previously presented”. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.  Claims 14, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20090125147), hereinafter, Wang, and in view of Kumar et al (US 20070130287), hereinafter, Kumar, Ohta et al (US 20140276056), hereinafter, Ohta, and Berger, et al (US 20040015079), hereinafter, Berger.
Regarding claim 14, Wang teaches a system (Fig. 1) comprising: 
an ultrasound machine (“an ultrasound device” [0019]) at a first location (a location of the “patient” [0019] and “the robot site” [0033]), operable by a user (“a technician may be located at the robot site in the vicinity of a patient. The technician may move the ultrasound device to different positions on the patient." [0033]); 
a broadcast device (“cameras, monitors, speakers and microphones to allow for two-way video/audio communication.” [0005]. “The robot cameras 40 and 42 are coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient.  [0016], Fig. 1. Camera 40 may provide a wide angle view.  Conversely, camera 42 may contain a zoom lens to provide a narrow angle view.  Camera 42 can capture a zoom image that is transmitted to the remote control station.  Camera 40 can capture a non-zoom image that can be transmitted to the remote control station.” [0017], Fig. 1);
a monitoring station (16, [0015]; Fig. 1) at a second location distal to the first location ("The remote control station 16 may include a computer 22 that has a monitor 24, a camera 26, a microphone 28 and a speaker 30." [0015]; Fig. 1) and informationally coupled to the broadcast device (“The robot cameras 40 and 42 are coupled to the remote monitor 24 so that a user at the remote station 16 can view a patient." [0016], Fig. 1) and comprising a visual display (monitor 24 [0015]; Fig. 1) and an audio transmitter (microphone 28 [0015]; Fig. 1), wherein the visual display is configured to display a visual signal from the broadcast device (“a user at the remote station 16 can view a patient." [0016], Fig. 1) and the audio transmitter is configured to transmit an audio signal from the monitoring station to the broadcast device (“Both the robot and remote station have cameras, monitors, speakers and microphones to allow for two-way video/audio communication.” [0005]); 
wherein the broadcast device transmits the visual signal to the monitoring station in real time (“The system allows the remote operator to conduct a video conference with someone at the robot site while viewing medical images in real time" [0013]); and 
wherein the monitoring station transmits the audio signal to the broadcast device in real time (“The system allows the doctor to conduct a remote video conference while viewing ultrasound images in real time." [0033]).  
While Wang teaches a feedback communication (instructions [0033]), Wang does not teach that (1) the visual display further comprises a chat window, wherein the monitoring station transmits a text via the chat window to the broadcast device in real time;
(2) a broadcast device is directed at the ultrasound machine, wherein the visual signal comprises an image of the ultrasound machine;
(3) the monitoring station operates the ultrasound machine.
However, regarding feature (1), Kumar discloses a system and method for communicating physiological data over a wide area network, which is analogous art. Kumar teaches that the visual display further comprises a chat window (“bidirectional communication including, but not limited to instant messaging”; “the communications are provided via a browser-based interface." [0015]. "FIG. 4 illustrates a messaging screen." [0028]) wherein the monitoring station transmits a text via the chat window to the broadcast device in real time ("The devices on the patient/client and/or provider sides may allow for various forms of bidirectional communication including, but not limited to instant messaging, …, real-time video, and real time audio." [0015]. "By joining the session, the healthcare provider can immediately view their patient's real-physiological data by selecting button 504.  The healthcare provider can remotely adjust the gain for optimal display, and both parties have the option to communicate with the built-in instant messaging feature," [0094]. “Instant messaging is enabled by selecting button 2712." [0216]; Fig. 27).
Therefore, based on Kumar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wang to have the visual display further comprises a chat window, wherein the monitoring station transmits a text via the chat window to the broadcast device in real time, as taught by Kumar, in order to facilitate bidirectional communication (Kumar: [0015]).
Regarding feature (2), Wang as modified by Kumar further does not explicitly teach that a broadcast device is directed at the ultrasound machine, wherein the visual signal comprises an image of the ultrasound machine.
However, Ohta discloses a medical system, which is analogous art. Ohta teaches that a broadcast device (camera 34, [0055], Fig. 1) is directed at the ultrasound machine, wherein the visual signal comprises an image of the ultrasound machine (“The operating room 12 is further equipped with an ultrasonic diagnosis apparatus 30 (an image capturing apparatus) for applying ultrasonic wave to a desired site in the patient 16 and for converting the wave reflected by the site into an ultrasonic image.” [0054]. “The operating room 12 is further equipped with a camera 34 (an image capturing apparatus) for capturing a moving image (camera image) of the entire operating room 12 or a part thereof, and with a large display apparatus 36 for displaying various images (such as … the ultrasonic image, … and the camera image).” [0055]; “the camera 34 is connected to and supported by a multijoint arm 40 extending from the ceiling…Though one camera 34 and one display apparatus 36 are placed in the operating room 12 in FIG. 1, a plurality of the cameras 34 and the display apparatuses 36 may be placed in the operating room 12.” [0056], Fig. 1. Because the ultrasonic diagnosis apparatus 30 is in the operating room, it is in the field of view of camera(s) 34, Fig. 1).
Therefore, based on Ohta’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Wang and Kumar to have a broadcast device directed at the ultrasound machine, wherein the visual signal comprises an image of the ultrasound machine, as taught by Ohta, in order to facilitate monitoring of the entire operating room and its equipment (Ohta: [0055]).
Regarding feature (3), Wang as modified by Kumar and Ohta further does not teach that the monitoring station operates the ultrasound machine.
However, Berger discloses the ultrasound probe with integrated electronics, which is analogous art. Berger teaches that the monitoring station (514) operates the ultrasound machine (504) (“a remote external application 512 is running on a remote computing device 514 such as a PC, and is connected to the user computing device 5 via a public access network 517 such as the Internet via a communication link 518." [0212]; “the remote external application 512 is operable to compute a command corresponding to an intended operation in the ultrasonic application server 504. The connection points 516n are generally operable to receive a command transmitted from the remote external application 512. The ultrasonic application server 504 sends a result corresponding to the command, and transmits the result back to the remote external application 512” [0213]. Fig. 7B; “remotely controlling the front-end probe 3 using the system.” [0276]; Fig. 1).
Therefore, based on Berger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Wang, Kumar, and Ohta to have the monitoring station that operates the ultrasound machine, as taught by Berger, in order to facilitate remote access to the ultrasound machine thereby improving the availability of the system (Berger: [0276]).
Regarding claim 17, Wang modified by Kumar, Ohta, and Berger teaches the system of claim 14.
Wang further teaches a remote operable apparatus (“a mobile robot” [0005]; robot 12, [0035], Fig. 1) proximal and functionally coupled to the ultrasound machine (“A plurality of video devices 72 can be connected to one or more of the ports 70.  By way of example, the video devices 72 may include an ultrasound device." [0019], Fig. 1), wherein the remote operable apparatus is informationally coupled to the monitoring station (“the ultrasound device may capture images of a patient that are then transmitted to the remote control station 16 and displayed by the station monitor 24." [0019], Fig. 1), and wherein a function of the remote operable apparatus is operable in real time via the monitoring station (“There has been marketed a mobile robot introduced by InTouch Technologies, Inc., the assignee of this application, under the trademarks COMPANION, RP-6 and RP-7. The InTouch robot is controlled by a user at a remote station. The remote station may be a personal computer with a joystick that allows the user to remotely control the movement of the robot. Both the robot and remote station have cameras, monitors, speakers and microphones to allow for two-way video /audio communication. The robot camera provides video images to a screen at the remote station so that the user can view the robot's surroundings and move the robot accordingly.” [0005]. “The robot 12 can be maneuvered through the home or a facility by manipulating the input device 32 at a remote station 16.” [0035], Fig. 1).
Regarding claim 18, Wang modified by Kumar, Ohta, and Berger teaches the system of claim 14.
Wang further teaches instructions from the monitoring station to the broadcast device (“The doctor may also provide instructions on where to place the ultrasound device. For example, the doctor can instruct the technician to move the ultrasound device to different locations on a patient.” [0033]).
Wang as modified by Kumar, Ohta, and Berger further does not teach the chat window that transmits written instructions from the monitoring station to the broadcast device.
However, Kumar discloses a system and method for communicating physiological data over a wide area network, which is analogous art. Kumar teaches that the chat window transmits written instructions from the monitoring station to the broadcast device (Kumar: “the devices on the patient and/or provider sides may allow for various forms of communication including … instant messaging... Preferably, the communications are provided via a browser-based interface." [0081]. “Both parties can communicate with built-in instant messaging features" [0186] “The system may also be used for remote supervision and training of local health care providers by a more experience health care provider located remotely." [0262]).  
Therefore, based on Kumar’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Wang, Kumar, Ohta, and Berger to have the chat window that transmits written instructions from the monitoring station to the broadcast device, as taught by Kumar, in order to facilitate training of local health care providers by a more experience health care provider located remotely (Kumar: [0262]).
Regarding claim 19, Wang modified by Kumar, Ohta, and Berger teaches the system of claim 14.
Wang further teaches that the broadcast device is physically separated from the ultrasound machine (“A plurality of video devices 72 can be connected to one or more of the ports 70.  By way of example, the video devices 72 may include an ultrasound device… the ultrasound device may capture images of a patient that are then transmitted to the remote control station 16 and displayed by the station monitor 24." [0019], Fig. 1. “The technician may move the ultrasound device to different positions on the patient." [0033]. While the ultrasound device can be connected to the robot via ports, it is physically separated from the robot and the broadcast device, i.e., robot cameras 40, 42, and, being a physically separate device, the ultrasound device may be moved to different positions on the patient, [0033], Fig. 1).
Regarding claim 22, Wang modified by Kumar, Ohta, and Berger teaches the system of claim 14.
Wang as modified by Kumar and Ohta further does not teach that the monitoring station transmits a direction to the ultrasound machine.
However, Berger discloses the ultrasound probe with integrated electronics, which is analogous art. Berger teaches that the monitoring station (514) transmits a direction to the ultrasound machine (504) (“the remote external application 512 is operable to compute a command corresponding to an intended operation in the ultrasonic application server 504.” [0213]. Fig. 7B; “remotely controlling the front-end probe 3 using the system.” [0276]; Fig. 1).
Therefore, based on Berger’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Wang, Kumar, Ohta, and Berger to have the monitoring station that transmits a direction to the ultrasound machine, as taught by Berger, in order to facilitate remote access to the ultrasound machine thereby improving the availability of the system (Berger: [0276]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kumar, Ohta, and Berger as applied to claim 14, and further in view of Rothpearl et al (US 20070203748), hereinafter, Rothpearl.
Regarding claim 15, Wang modified by Kumar, Ohta, and Berger teaches the system of claim 14.
Wang as modified by Kumar, Ohta, and Berger further does not teach an identification tag associated with the visual signal.  
However, Rothpearl discloses a system and method for modifying and routing DICOM examination files, which is analogous art. Rothpearl teaches an identification tag (“an institution name tag" [0094]) associated with the visual signal (“module 302 recognizes when the name of the image file employs a particular format, such as PatientName-PatientID-StudyUID (e.g., names of data fields that represent a patient and study) and module 302 preferably uses these data when converting an image file to the DICOM format. Moreover, module 302 preferably references an ASCII text file in order to retrieve and add information, such as Institution Name … and Modality” [0055].  "The above example enables DICOMProxy module 312 to replace all instances of the referring physician tag with "John Smith," providing the image has an institution name tag" [0094]. Fig. 3). 
Therefore, based on Rothpearl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Wang, Kumar, Ohta, and Berger to have an identification tag associated with the visual signal, as taught by Rothpearl, in order to facilitate DICOM storage of image files (Rothpearl: [0047]).
Regarding claim 16, Wang modified by Kumar, Ohta, and Berger teaches the system of claim 14.
Wang further teaches a router informationally coupled with the broadcast device (“The remote control station 16 may be coupled to the base station 14 through a network 18… the base station 14 may be a wireless router.” [0014], Fig. 1). 
Wang as modified by Kumar, Ohta, and Berger further does not teach an identification tag associated with the visual signal.  
However, Rothpearl discloses a system and method for modifying and routing DICOM examination files, which is analogous art. Rothpearl teaches that the router associates an identification tag with the visual signal (Rothpearl: "The above example enables DICOMProxy module 312 to replace all instances of the referring physician tag with "John Smith," providing the image has an institution name tag" [0094]. Fig. 3).
Therefore, based on Rothpearl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Wang, Kumar, Ohta, and Berger to have the router that associates an identification tag with the visual signal, as taught by Rothpearl, in order to facilitate DICOM storage of image files (Rothpearl: [0047]).

3.   Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kumar, Ohta, and Berger as applied to claim 14, and further in view of Weitzel et al (US 20130345566), hereinafter, Weitzel.
Regarding claim 20, Wang modified by Kumar, Ohta, and Berger teaches the system of claim 14.
Wang as modified by Kumar, Ohta, and Berger further does not teach that the monitoring station manages post-process of an ultrasound image generated by the ultrasound machine.  
However, Weitzel discloses a linear magnetic drive transducer for ultrasound imaging, which is analogous art. Weitzel teaches the monitoring station (“the remote imaging system.” [0064]) manages post-process of an ultrasound image generated by the ultrasound machine (“apply filtering algorithms to the scan data including computationally intensive image processing algorithms such as advanced filtering algorithms to improve edge crispness, adaptive texture smoothing to enhance boundary detection, and mathematically intensive computations to identify specific anatomical structures, detect lesions, or differentiate between pathological and healthy tissue…such filtering and analysis is performed partially or wholly at the remote imaging system.” [0064]).
Therefore, based on Weitzel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Wang, Kumar, Ohta, and Berger to have the monitoring station that manages post-process of an ultrasound image generated by the ultrasound machine, as taught by Weitzel, in order to improve ultrasound images (Weitzel: [0064]).

4.   Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Kumar, Ohta, and Berger as applied to claim 14, and further in view of Abraham (US 20140039277), hereinafter, Abraham.
Regarding claim 21, Wang modified by Kumar, Ohta, and Berger teaches the system of claim 14.
Wang as modified by Kumar, Ohta, and Berger further does not teach the system comprising a first cell phone at the first location coupled to the ultrasound machine and a second cell phone at the second location coupled to the monitoring station.  
However, Abraham discloses a remote ultrasound assessment and intervention system, which is analogous art. Abraham teaches the system comprising a first cell phone at the first location (a location of patient 115, Fig. 7A) coupled to the ultrasound machine (“multi-plane transducer Fig. 1A to Fig. 1L,” Fig. 7A)(“typical cell phone” [0016]; “intelligent cell phone” [0067]; “an intelligent mobile telephone” [0068]; “Computer system 700 may …be coupled … to…small intelligent mobile telephone display” [0117], Figs. 7A-B) and a second cell phone at the second location (a location within the “local area hospital network 722” [0122] that receives patient data including “ultrasound images” [0075], Fig. 13) coupled to the monitoring station (“Communication interface 718 provides a two-way data communication coupling to a network link 720 that may be preferably connected to a local area hospital network 722… to provide a data communication connection to a corresponding type of telephone line or wireless link” [0122], Fig. 7B. Because the “corresponding type of telephone line or wireless link” is provided, the system is configured to have a second cell phone coupled to the monitoring station).
Therefore, based on Abraham’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Wang, Kumar, Ohta, and Berger to have the system comprising a first cell phone at the first location coupled to the ultrasound machine and a second cell phone at the second location coupled to the monitoring station, as taught by Abraham, in order to facilitate patient imaging data transfer to a hospital (Abraham: [0075]).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Wang in view of Kumar, Ohta, and Berger to the independent claim 14 and the newly added claim 22, and over Wang in view of Kumar, Ohta, Berger, and Weitzel to the newly added claim 20, and over Wang in view of Kumar, Ohta, Berger, and Abraham to the newly added claim 21.

Response to the 35 U.S.C. §103 rejection arguments on pages 5-6 of the REMARKS.
Claims 14-22                
The Applicant argues that “the cited art does not appear to teach the system of claim 14 with the further non-obvious improvement of the monitoring station operating the ultrasound machine.” (Page 5). This argument is moot because the rejections of claims 14-19 are now made over Wang in view of Kumar, Ohta, and Berger. 
Berger teaches that the monitoring station (514) operates the ultrasound machine (504) (“a remote external application 512 is running on a remote computing device 514 such as a PC, and is connected to the user computing device 5 via a public access network 517 such as the Internet via a communication link 518." [0212]; “the remote external application 512 is operable to compute a command corresponding to an intended operation in the ultrasonic application server 504. The connection points 516n are generally operable to receive a command transmitted from the remote external application 512. The ultrasonic application server 504 sends a result corresponding to the command, and transmits the result back to the remote external application 512” [0213]. Fig. 7B; “remotely controlling the front-end probe 3 using the system.” [0276]; Fig. 1). 
The Applicant further argues that “Claims 20-22 are new and appear to recite non-obvious improvements over the cited art. Claim 20 further requires the monitoring station manage post-process of an ultrasound image generated by the ultrasound machine, for example to improve image quality as taught at para [0047]. Claim 21 further requires a cell phone at the first location is coupled to the ultrasound machine and a cell phone at the second location is coupled to the monitoring station. Claim 22 further requires the monitoring station transmits a direction to the ultrasound machine, as opposed to for example transmitting to an operator of the machine.” (Page 6). 
This argument is moot because the rejection of claim 22 is made over Wang in view of Kumar, Ohta, and Berger. Berger teaches that the monitoring station (514) transmits a direction to the ultrasound machine (504) (“the remote external application 512 is operable to compute a command corresponding to an intended operation in the ultrasonic application server 504.” [0213]. Fig. 7B; “remotely controlling the front-end probe 3 using the system.” [0276]; Fig. 1). 
Further, the rejection of claim 20 is made over Wang in view of Kumar, Ohta, Berger, and Weitzel. Weitzel teaches the monitoring station (“the remote imaging system.” [0064]) manages post-process of an ultrasound image generated by the ultrasound machine (“apply filtering algorithms to the scan data including computationally intensive image processing algorithms such as advanced filtering algorithms to improve edge crispness, adaptive texture smoothing to enhance boundary detection, and mathematically intensive computations to identify specific anatomical structures, detect lesions, or differentiate between pathological and healthy tissue…such filtering and analysis is performed partially or wholly at the remote imaging system.” [0064]). The rejection of claim 21 is made over Wang in view of Kumar, Ohta, Berger, and Abraham. Abraham teaches the system comprising a first cell phone at the first location (a location of patient 115, Fig. 7A) coupled to the ultrasound machine (“multi-plane transducer Fig. 1A to Fig. 1L,” Fig. 7A)(“typical cell phone” [0016]; “intelligent cell phone” [0067]; “an intelligent mobile telephone” [0068]; “Computer system 700 may …be coupled … to…small intelligent mobile telephone display” [0117], Figs. 7A-B) and a second cell phone at the second location (a location within the “local area hospital network 722” [0122] that receives patient data including “ultrasound images” [0075], Fig. 13) coupled to the monitoring station (“Communication interface 718 provides a two-way data communication coupling to a network link 720 that may be preferably connected to a local area hospital network 722… to provide a data communication connection to a corresponding type of telephone line or wireless link” [0122], Fig. 7B. Because the “corresponding type of telephone line or wireless link” is provided, the system is configured to have a second cell phone coupled to the monitoring station).
The dependent claims are not allowable, because the respective base claim is not allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793    

/YI-SHAN YANG/Primary Examiner, Art Unit 3793